Citation Nr: 0804567	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2002 to October 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran was given a medical discharge from service in 
October 2003 after being declared unfit for service due to a 
seizure disorder.

2.  The evidence of record clearly and unmistakably shows 
that the veteran's seizure disorder preexisted service.

3.  The evidence of record clearly and unmistakably shows 
that the veteran's preexisting seizure disorder was not 
aggravated by his military service.


CONCLUSION OF LAW

A seizure disorder, existing prior to service entry, was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
November 2003 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in December 2003; 
additional VA opinions were obtained in February 2005 and 
November 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.  

Wagner, 370 F.3d at 1096.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the 
no-aggravation result be "undebatable."  Cotant, 17 Vet. 
App. at 131.  Because there is no evidence of a history of a 
seizure disorder or objective clinical findings of a seizure 
disorder on the August 2000 service entrance examination, the 
presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 
C.F.R. § 3.304(b) (1).

The facts of this case are not in dispute.  A May 1991 
private medical record noted an impression of presumptive 
seizure disorder, triggering a request for a neurology 
consult and electroencephalogram (EEG).  A September 1991 
private medical record documented upper extremity shaking 
with headaches, inability to walk, and hyperventilation.  
These records assess the veteran's condition both as 
tremulousness, to rule out seizure, and presumptive seizure 
disorder.  The veteran's August 2000 enlistment examination 
did not note a history of a seizure disorder, nor contain any 
objective clinical findings of a seizure disorder.  He 
experienced two episodes in service, beginning in April 2003.  
A May 2003 record noted the veteran's report of seizures 
being diagnosed at age 11 or 12, that he was medicated 
through his teens, and then stopped the medications at age 17 
or 18.  Based on diagnoses of epilepsy and cerebral brain 
anomaly, his case was referred to the Medical Board.  In the 
June 2003 Medical Board Report, the veteran's seizure 
disorder was found to be a lifelong condition, and 
potentially made the veteran unfit for duty.  The case was 
referred to the Physical Evaluation Board to determine 
whether discharge from the military on the basis of physical 
disability was required.  The Physical Examination Board 
examination was conducted in July 2003, and ultimately 
determined that the veteran was unfit for duty.  His 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, reflects that the 
veteran's seizure disorder had existed prior to service.  

The veteran claims entitlement to service connection for a 
seizure disorder.  He asserts that this disorder initially 
manifested during service.  In part, the veteran argues that 
on his August 2000 medical prescreening form, he specifically 
denied a history of epilepsy or seizures of any kind, and 
noted that the only time he had been hospitalized was in 1996 
for a broken jaw; similarly, the veteran's August 2000 
service entrance examination did not note a history of a 
seizure disorder, nor contain any objective clinical findings 
of a seizure disorder.  However, the Board concludes that 
despite the absence of notation on the service entrance 
documents that the veteran had a preexisting seizure 
disorder, based on the remaining evidence of record, the 
veteran's seizure disorder clearly and unmistakably 
preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

The May 1991 private medical record, which noted an 
impression of presumptive seizure disorder, triggering a 
request for a neurology consult and electroencephalogram 
(EEG).  Other 1991 records note clinical findings of upper 
extremity shaking with headaches, inability to walk, and 
hyperventilation.  Additionally, after the first inservice 
seizure episode occurred in April 2003, a May 2003 service 
medical record diagnosed the veteran with recurrent epilepsy, 
noting that the veteran reported the condition originally 
being diagnosed when he was a teenager; another May 2003 
record noted the veteran's report of seizures being diagnosed 
at age 11 or 12, that he was medicated through his teens, and 
then stopped the medications at age 17 or 18.  This 
preservice history was also noted in the June 2003 Medical 
Board report, which recorded diagnoses of epilepsy and 
cerebral vein anomaly, and in a December 2003 VA examination 
report, which also noted that the preservice episodes 
required hospitalization, based on the examiner's review of 
the service medical records and the veteran's confirmation of 
same.  

Finally, a November 2007 VA opinion, after exhaustively 
detailing the veteran's entire medical history as contained 
in the claims file, noted that the veteran's specific type of 
seizure-causing brain abnormality, a temporal lobe 
arteriovenous malformation, was a congenital condition, in 
the sense that it had its onset prior to military service.  
Moreover, the VA physician also concluded that the veteran's 
seizure disorder, as described in the April 2003 service 
medical records, was in fact first manifested in May 1991.  
The rationale provided concluded that the 1991 episodes were 
similar in symptoms and nature to the 2003 episodes, to 
include tremulousness, hyperventilation, and a one-hour post-
ictal period.  

To the extent that certain documents contained the claims 
file could be considered evidence that the veteran's seizure 
disorder did not preexist service, they are either non-
medical in nature, or "non-evidence," evidence so 
speculative that it cannot be considered probative for VA 
purposes.  In this regard, an April 2004 private medical 
record notes that the veteran sustained a "new onset" of 
seizures in 2003, but never had any previous seizures.  This 
record essentially reflects the statements of the veteran 
that his seizure disorder had not yet manifested until 
service; while he is competent to report his symptomatology, 
he is not competent to make medical diagnoses or opine as to 
etiologies, as he does not have the medical training and 
expertise to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, a medical professional's 
diagnosis, based on such lay statements, is not probative if 
those lay statements are inconsistent with the veteran's 
prior medical history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  Thus, 
this private medical record is not probative for the purposes 
of VA adjudication.

Further, an October 2005 private medical opinion, referencing 
the May 1991 treatment records of the veteran's initial 
episode, concluded that

Although, he did write down to rule out 
seizure, there was no definite 
diagnosis of seizure at that time. . . 
.  However, from the neurologist 
original consultation it was not clear 
that the patient had a seizure at that 
time but in fact may have had some 
rigors and/or tremulousness associated 
with [a] febrile illness particularly 
[] pneumonia.  

This private medical opinion is considered "non-evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship); Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (finding that an opinion that did not provide a 
yes or no opinion constituted non-evidence in support of 
service connection).  Use of the term "may have had" lacks 
the definitive conclusion required for a medical opinion to 
be considered probative.  A finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007); see also Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative).  Accordingly, it also cannot be considered 
probative for the purposes of VA adjudication.  

Ultimately, the evidence above, in conjunction with the 
absence of probative evidence to the contrary, reflects that 
the veteran's seizure disorder clearly and unmistakably 
preexisted service.  However, as noted above, the two-pronged 
test set forth in Wagner also requires that the evidence 
clearly and unmistakably show that a preexisting disorder was 
also not aggravated by military service.  

A December 2006 private record noted that the veteran had 
"increased" seizures while in the military.  However, this 
statement is not supported by an examination with clinical 
findings and the rationale for the diagnosis was not 
provided.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (finding 
that the "probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches"). 

In the February 2005 addendum to the December 2003 VA 
examination report, the VA examiner concluded that the 
veteran's epilepsy was not aggravated by service.  Noting 
that the claims file had been reviewed, the examiner 
indicated that the veteran had one seizure at age 12, two 
during active service, and continued episodes after service, 
but that there is no evidence of service aggravation; thus, 
it can be inferred that this pattern of seizure episodes was 
part of the natural course or progression of the claimed 
disorder.  See 38 U.S.C. § 1153.  

Moreover, in the November 2007 VA opinion, the VA physician 
stated that it was less likely than not that the veteran's 
seizure disorder was aggravated by military service.  The 
rationale was that an increase in a seizure disorders in 
one's early 20s was a common occurrence.  To that end, the 
Board is cognizant that for a claim for service connection on 
the basis of aggravation to be substantiated, evidence must 
reflect that the claimant's military service caused an 
increase in the severity of the disorder, not that the 
increase in severity was the result of the natural course of 
the disorder.  See, c.f., 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Additionally, the VA physician noted that although 
the veteran's seizure disorder may not have been formally 
diagnosed, and that the medication the veteran was prescribed 
for a mood disorder in his late teens (Carbatrol) may have 
masked or temporarily abated the seizure disorder 
symptomatology, the disorder was always present, and the 
symptomatology would have returned once the medication was 
stopped.  As noted above, the veteran indicated in a May 2003 
service medical record that he discontinued his medication 
prior to service entrance.  

No other opinions exist in the record as to whether the 
veteran's seizure disorder was aggravated by his military 
service.  Consequently, the Board concludes that the criteria 
set forth by Wagner are satisfied, and thus that the 
veteran's preexisting seizure disorder was clearly and 
unmistakably not aggravated by military service.  
Accordingly, service connection for a seizure disorder is not 
warranted.

The Board has considered the oral testimony of the veteran 
and his spouse during his February 2007 hearing before the 
Board, as well as the statements he and his parents have 
submitted with regard to his claim.  However, these opinions 
are just that, lay opinions, and therefore not competent 
medical evidence; lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494-95.  

As the evidence shows that the veteran's seizure disorder 
preexisted his military service, but was not aggravated 
thereby, the preponderance of the evidence is against his 
claim for service connection.  Accordingly, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


